DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20,2020 has been entered.
 

Election/Restrictions
To summarize the applicant’s election, group II was elected and treated as an election without traverse.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims explicitly exclude the presence of hepatocyte growth factor (HGF) from the recited slow release composition. There was no discussion of HGF as a consideration in the instantly claimed invention in the originally filed disclosure. As a result, the applicant cannot explicitly exclude it from the compositions employed in the claimed method. While other language avenues may be utilized to achieve the same end, the explicit exclusion of an ingredient that was never originally contemplated has no basis in the disclosure as filed and is not permissible.
This is a new matter rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 27-29, 31, 35, 37, and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Caplice (previously cited) in view of Dzau et al. (US PGPub No. 2011/0071086).
Caplice teaches the intracoronary administration of insulin-like growth factor-1 (IGF-1) as a solitary protein active in order to treat myocardial infarction by reducing cardiac cell death (see paragraphs 5 and 17 and claims 53 and 63; instant claims 64 and 65). Delivery is taught to occur via a sustained release drug eluting stent device or intracoronary infusion that is provided within various time periods after the infarction 
Dzau et al. teach the administration of a protein treatment to the heart muscle via intracoronary injection (see abstract, paragraph 5, and paragraph 65). Specifically, they teach inclusion of the protein in a resorbable matrix to slowly release the protein into the surrounding tissue upon injection (see paragraph 65). An alternative is the coating of the protein onto a stent that is placed in a coronary vessel (see paragraph 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injected composition of Caplice by .
 
Claims 25, 27-29, 31, 33, 35-37, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ruvinov et al. (previously cited) in view of Johnson et al. .
Ruvinov et al. teach the desire to provide extended release of IGF-1 and hepatocyte growth factor (HGF) in series to a myocardial infarction as well as its efficacy in reducing cardiac cell death (see abstract, figure 1, and page 569 first column first full paragraph). Specifically, Ruvinov et al. teach providing a partially calcium crosslinked injectable alginate composition (slow release component) to which the two growth factors associate to different degrees (see page 566 section 2.3). The alginate matrix is the slow release component and their rate of release meets the instant limitations for “slow”, given the breadth of the term and the classification of this material instantly as a slow release component (see instant specification page 56 first paragraph; instant claim 25). The composition is injected into the affected region of animal hearts shortly after myocardial infarction such that 170 ng of each growth factor is administered (see page 566 section 2.8). The alginate releases 80% of the IGF-1 within the first 24 hours and 60% within the first 6.4 hours (see figure 1A). The alginate vehicle with the growth factors reduces cardiac cell death in the tissue due to the infarct to a greater degree than the alginate alone (see page 569 first column first two full paragraphs and figure 5B). A precise time for injection is not detailed nor is intracoronary injection.
Johnson et al. teach that intracoronary injections and direct myocardial injection are alternative avenues for administering a treatment material containing a polymer to cardiac tissue to address myocardial infarction (see abstract). They go on to teach the 
Stankus et al. teach a collection of core-in-shell particles that are envisioned to provide sustained release of a drug (see paragraph 11). The core and shell materials are envisioned to be different such that they provide different release profiles (see paragraph 29; instant claims 33, and 37, and 44). Alginate, poly(L-lactide), hyaluronic acid, poly(e-caprolactone) are envisioned as some of the materials to include in the shell or core and are instantly detailed by the specification as slow release components (see paragraph 31 and instant specification page 6 first paragraph). Drug agents taught for delivery include IGF-1 and HGF (see paragraph 36). Further, Stankus et al. envision their particles for injection through the coronary artery in order to reach and treat a myocardial infarction region (see paragraph 54).
Caplice teaches the intracoronary administration of IGF-1 in order to treat myocardial infarction by reducing cardiac cell death (see paragraphs 5 and 17). Delivery is taught to occur via a sustained release drug eluting stent device or intracoronary infusion that is provided within various time periods after the infarction ranging from 5 minutes to 72 hours and explicitly including a variety of shorter times such as 30 minutes and 2 hours for the sustained release embodiments (see paragraphs 21, 50, 54, and 76; instant claims 25, 28-29, and 37). The device provides IGF-1 as part of a coating that includes a polymer that is envisioned as resorbable (see paragraph 67 and 72). The polymer provides slowed release of the protein following implantation (see paragraph 75). An amount of IGF-1 delivered via intracoronary artery or implanted device administration that is therapeutically effective to improve cardiac tissue/cell 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the composition of Ruvinov et al. via intracoronary injection 30 minutes after a myocardial infarction because the timing qualifies as “shortly” and was known to be suitable for the delivery of the IGF-1 in order to treat the same condition based upon Caplice (see instant claims 25, 29, and 37). This delivery route would have been obvious because it was a known alternative to direct injection and is less invasive according to Johnson et al. Further, Stankus et al. explicitly teach the intracoronary injection of drug releasing polymer microparticles in order to treat myocardial infarction, demonstrating that this administration route for this type of delivery platform was known. Stankus et al. also teach HGF and IGF-1 as envisioned drugs in their vehicle, thereby indicating the suitability of a polymer particle delivery vehicle containing these proteins actives. In light of the amount of IGF-1 taught for administration by Caplice, it also would have been obvious to adjust the administration amount of IGF-1 employed by Ruvinov downward such that 950 pg is provided since this is the upper end of the range of Caplice that is taught to be effective for arterial delivery (see instant claim 31). This value meets the limitations of “about 1 ng” since the disclosure does not provide a limiting definition of the term “about” that precludes this interpretation. In addition, the 25 to 950 pg range overlaps with the instantly claimed ranges, thereby rendering them obvious (see MPEP2144.05).
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25, 28-29, 31, 35, 37, and 64-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of U.S. Patent No. 10,279,083 in view of Caplice and Dzau et al.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the intracoronary infusion/injection of IGF-1 to treat myocardial infarction. The infusion/injection occurs over 1 to 30 minutes. The patented claims do not recite the presence of a slow release component, a dose of IGF-1 in the claimed range, or specify the time post-infarct at which the composition is administered.
Caplice teaches the intracoronary administration of insulin-like growth factor-1 (IGF-1) as a solitary protein active in order to treat myocardial infarction by reducing cardiac cell death (see paragraphs 5 and 17 and claims 53 and 63). Delivery is taught to occur via a sustained release drug eluting stent device or intracoronary infusion that is provided within various time periods after the infarction ranging from 5 minutes to 72 hours and explicitly including a variety of shorter times such as 30 minutes and 2 hours for the sustained release embodiments (see paragraphs 21, 50, 54, and 76). The device provides IGF-1 as part of a coating that includes a polymeric that is envisioned as resorbable (see paragraph 67 and 72). The polymer provides slowed release of the 
Dzau et al. teach the administration of a protein treatment to the heart muscle via intracoronary injection (see abstract, paragraph 5, and paragraph 65). Specifically, they teach inclusion of the protein in a resorbable matrix to slowly release the protein into the surrounding tissue upon injection (see paragraph 65). An alternative is the coating of the protein onto a stent that is placed in a coronary vessel (see paragraph 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injected composition of the patented claims by including a resorbable polymer. This modification would have been obvious because Caplice contemplates the delivery of such a composition via a resorbable polymer containing stent coating and Dzau et al. teach such a stent configuration and intracoronary injection of a resorbable polymer and active protein containing composition as alternatives to one another in order to deliver the protein to heart tissue. The application of the dosing range of IGF-1 and administration time post-infarct taught 


Response to Arguments
Applicant's arguments filed April 20, 2020 have been fully considered. In light of the amendment to the claims the rejection under 35 USC 112 is withdrawn. The previous grounds of rejections are altered, but rely upon several of the same references. Arguments that are relevant to the modified rejections are addressed below.
The applicant argues that Ruvinov et al. includes HGF in their injected composition which is not included in the instant method. The majority of the instant claims are written with open claim construction. This means that other actives and ingredients, in addition to the recited IGF-1, are also embraced by the claim scope. Only the two new claims exclude HGF as an ingredient.
The applicant argues that Ruvinov et al. teach direct injection into the cardiac tissue as an administration route for their composition and not intracoronary injection, as is instantly claimed. Since Stankus et al. and Caplice teach intracoronary infusion as a known way to delivery an active intended to reach an infarct region less invasively, this 
The applicant argues that Caplice does not teach a dosing range for IGF-1 that meets the instant limitations. The applicant has made what appears to be typographical errors in describing the range of IGF-1 that is claimed. The instant claims recite about 1 ng to about 100 ng IGF-1 which corresponds to about 1000 pg to about 100,000 pg. In addition to the range of 25 pg to 950 pg IGF-1 that is administered via arterial intracoronary injection, Caplice also teaches a many fold increase when venous intracoronary injection is conducted. The disclosure does not provide a limiting definition of the term “about”, thus the taught ranges of IGF-1 taught by Caplice overlap with the instant ranges and renders them obvious. 
The applicant argues that administering a version of the composition of Ruvinov with a lower concentration of IGF-1 is arbitrary. Such a modification is not arbitrary given that Caplice teaches that lower dosages are effective in treating myocardial infarction via localized administration routes. Thus there would have been a reasonable expectation of success for the modification. The fact that Ruvinov chose 170 ng IGF-1 is not an indication that this dosing level is the only one that would have been recognized as effective.



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615